DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/20/2021 has been entered.

Response to Amendment
Applicants’ response filed 12/20/2021 amended claims 1 and 21 and added new claim 22.  Applicants’ amendments broadened the claims by cancelling the “viscosity index improver” compound from the lone independent claim.  Applicants did amend the claims by introducing a limitation that is of the position of the examiner, would be inherent, as long as, the compositional limitations are met.  For this reason the rejections from the previous office action are being re-introduced as they were only overcome by the presence of “a viscosity index improver including a comb polymer”.  Also, the 35 USC 103 rejection over Lockwood in view of Fairing further in view of 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-11, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al., US Patent Application Publication No. 2008/0242566 (hereinafter referred to as Lockwood) in view of Fairing, US Patent No. 3,629,120 (hereinafter referred to as Fairing) as evidenced by Mishra et al., US Patent Application Publication No. 2004/0259742 (hereinafter referred to as Mishra).      

Lockwood discloses all the limitations discussed above but Lockwood does not disclose the specific silicone oils recited in claim 1.  
Fairing discloses a lubricant composition for use in gear oil applications (Col. 17/L. 65-75) comprising base oils to which are added 0.01 to 15 vol% of polyorganosiloxanes having molecular weights from 160 to about 100,000 g/mol and viscosities ranging from 1 to 30,000 cSt at 77°F/25°C (reads on claims 1, 5 and 16) (Col. 3/L. 17-20 and Col. 6/L. 1-31 and Table II) and additional additives including 0.025 to 5 vol% of polyalkylmethacrylates (Col. 3/L. 23-25 and Col. 18/L. 16-22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyorganosiloxanes of Fairing in the composition of Lockwood in order to effectively inhibit and control damage to mechanical members being lubricated (Col. 16/L. 43-48).    
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.
	
Regarding claims 18-20, see discussion above.  

Claim Rejections - 35 USC § 103
7.	Claims 1-11, 13, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al., US Patent Application Publication No. 2008/0242566 (hereinafter referred to as Lockwood) in view of Fairing, US Patent No. 3,629,120 (hereinafter referred to as Fairing) further in view of Dardin et al., US Patent Application Publication No. 2006/0189490 (hereinafter referred to as (Dardin) as .      
Regarding claims 1-11, 13, 16 and 21, Lockwood discloses a gear oil composition comprising a major concentration of base oils including Group III and PAO base oils (as recited in claims 1, 7-8 and 10-11) (Para. [0050]-[0067]) to which are added additives including 4 wt% of a dispersant olefin copolymer such as Ethyl 5777 which is an ethylene-propylene copolymer and therefore substantially linear and has less than 4 mol% olefinic unsaturation (Ethyl 5777 is equivalent to HiTec 5777 which the instant specification discusses as a copolymer that can be used in the instant formulations - reads on the copolymer of claims 1-4 and 6; as shown by Mishra in Figures 2-3/Table 1 and Para. [0051]-[0052], [0062] and [0064]-[0065]) (Para. [0110]), less than 10 wt% of a nanographite component (as recited in claim 9) (Para. [0048]), and up to 10 wt% of defoaming agents and includes polymethyl methacrylates (as recited in claims 1, 14 and 19-20) (Para. [0026] and [0082]).  
Lockwood discloses all the limitations discussed above but Lockwood does not disclose the specific silicone oils recited in claim 1.  
Fairing discloses a lubricant composition for use in gear oil applications (Col. 17/L. 65-75) comprising base oils to which are added 0.01 to 15 vol% of polyorganosiloxanes having molecular weights from 160 to about 100,000 g/mol and viscosities ranging from 1 to 30,000 cSt at 77°F/25°C (reads on claims 1, 5 and 16) (Col. 3/L. 17-20 and Col. 6/L. 1-31 and Table II) and additional additives including 0.025 to 5 vol% of polyalkylmethacrylates (Col. 3/L. 23-25 and Col. 18/L. 16-22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use 
Lockwood/Fairing disclose all the limitations discussed above, but do not explicitly disclose the viscosity index improver including a comb polymer as recited in claims 1.
	Dardin discloses a gear oil composition (see Claim 17 of Dardin) comprising a base oil to which is added additives including a acrylic-based comb copolymer (as recited in claims 1 and 21) (see Abstract and Claim 8 of Dardin).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the viscosity index improvers of Dardin in the composition of Lockwood/Fairing in order to enhance the viscsometric properties of the composition.    
Lockwood/Fairing/Dardin disclose all the limitations discussed above, but do not explicitly disclose the surface tension of the lubricant composition as recited in claims 1 and 13.  It is the position of the examiner, however, that based on the fact that the combination of references disclose all the limitations of the instant claims including the concentration of silicone oil that the modified composition inherently has a surface tension that is within or at least overlaps the ranges recited in claims 1 and 13.  Furthermore, it is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.
	
Regarding claims 18-20, see discussion above.  

Response to Arguments
8.	Applicants’ arguments filed 12/20/2021 regarding claims 1-11, 13, 16 and 18-22 have been fully considered and are not persuasive.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  Also, when looking to Formula 6 (Comparative) vs Formula 7 (Inventive) the two formulations differ in that Formula 7 includes a silicone oil and a defoamer both of which are well-known foam suppressants and therefore it is hardly unexpected for Formula 7 to have better foam test results than Formula 6 not comprising a defoamer nor a silicone oil.      
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific base oils to which is added a narrow concentration of a very 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771